DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. TW109212223, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There does not appear to be a grooved assembly portion holding a first magnetic member, at least.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,735996 to van der Zwan et al. (hereinafter Zwan) in view of CN 210982915 to Li (hereinafter Li).
Regarding claim 1, Zwan discloses a magnetic Bluetooth eyeglasses (“a processor 16 connected to the transformer 10 to receive electrical power and arranged to communicate, either wirelessly or via a cable, with external devices … also comprise a transceiver 18 for communication with external devices, e.g., by means of Bluetooth”, Fig. 4) comprising a temple (glasses temple 13, Fig. 4a-4b), a Bluetooth circuit module (PCB 59 with components thereof, Fig. 5), and a power supply device (“Between the cover member 15 and the rear side portion 17, there is a hollow space for accommodating a battery 70 (see FIG. 2b) for providing electrical power to electrical components in the glasses temple 13 (or in other portions of the glasses)”, Figs. 2a, 4a-4b); wherein the temple includes a recessed mounting space (unlabeled recess of temple housing 73, Fig. 5) with a plurality of mounting holes (hopes 69, Fig. 5), a cover (plate 51, Fig. 5) disposed corresponding to the mounting space for covering and connected to the mounting space (Fig. 4a-4b, 5); an assembly portion (end of temple 13, Fig. 2a-2e) projecting from a rear end of the temple, a mounting groove (recess of temple 13 having contacts 16 & 18, Fig. 2b) arranged around a circumference of the assembly portion (Fig. 2b); wherein a plurality of pins (extensions 63, Fig. 5) corresponding to the mounting holes (openings 69, Fig. 5) and able to be mounted and fixed in the mounting holes (Figs. 4-5); wherein the temple further provided with a microphone hole (“the temple housing 73 and its holes 69 are designed such that the extensions 63 of the microphones 61 on the pcb 59 can be placed into these holes 69 by a tilting movement”; col. 13, ll. 14-31) and a speaker hole (opening 53, Fig. 5), both penetrating the bottom of temple (Fig. 5) and communicating with the mounting space (Fig. 5); wherein the Bluetooth circuit module is mounted in the mounting space of the temple and having a built-in Bluetooth unit (processor 60, Fig. 5) for connection to users' mobile devices (devices 85, Fig. 5); the Bluetooth circuit module is provided with a microphone (microphone 61, Fig. 5) corresponding to the microphone hole, a speaker (“the second housing 37 or the temple 13 comprises a speaker”, Fig. 5) corresponding to the speaker hole, a touch switch allowing users to operate with a touch (“the temple housing 73 comprises suitable holes 71 for receiving switch 65 and socket 67 such that the switch 65 extend through the housing wall”, Fig. 5), and a power connection base (Figs. 5 & 9d) disposed at the rear end of the temple and provided with an electrode portion (Fig. 9d); wherein the power supply device includes a receiving case (cover 15, Fig. 2b) fitted on and connected to the mounting groove at the rear end of the temple (Figs. 2a-2b), an electricity storage unit (battery 70, Fig. 2b) mounted in the receiving case and provided with power terminals in contact with the electrode portion of the power connection base of the Bluetooth circuit module (Figs. 2 & 9d).
Zwan does not disclose a plurality of pins disposed on the cover.  Rather, Zwan secures the cover via a screw 72 (Fig. 2 & 5). The use of pins to secure a planar element (e.g. PCB) is a feature of Zwan and it would have been obvious to incorporate a known mechanical fitting in securing the cover to the temple housing 73 (Fig. 5).  As Zwan recognizes, these pin and hole mechanical fittings aid in providing a desired form factor and aesthetic (“improving the visual attractiveness of the glasses”; col. 13, ll. 14-31).
Further, Zwan discloses use of a magnetic electrical connection in the connector assembly 31 (Fig. 6a) with first magnets 41, 43 in a mounting groove (cavity 45 & 47, Fig. 6a-6b) and a second magnetic member disposed on an inner circumference (magnets 48 & 50, Fig. 6a).  Zwan does not disclose that the magnetic connection is of the receiving case of the power supply. 
Li discloses a first magnetic member (“iron magnetic material block can be embedded in the first portion 10”, Figs. 1-3) mounted and fixed in the mounting groove (first part 10, Fig. 1-3) and a second magnetic member (magnet 40, Fig. 3) disposed on an inner circumference of the receiving case (second portion 21, Fig. 1-3) and able to connect to the first magnetic member mounted in the mounting groove of the temple by magnetic attraction (Figs. 1-3).
In the embodiment disclosed by Li, the claimed mounting groove is positioned on the element containing the battery and not posterior portion of the temple.  The claimed limitation amounts to a mere rearrangement of the mechanical fitting parts, recognized as an obvious modification to prior art to one having ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)  The rearrangement amounts to a design choice and the resulting modification to prior art would have no known unexpected results from the rearrangement.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide magnetic connection of the power supply case as taught by Li with the system as disclosed by Zwan.  The motivation would have been to allow minimization of the size of the temple in contact with the user (abstract).
Regarding claim 2, Zwan discloses the mounting space is recessed from the bottom of the temple (Fig. 5) while the microphone hole (unlabeled hole of metal 51 because  opening 53, Fig. 5) and the speaker hole (opening 53, Fig. 5) penetrate the cover and communicate with the mounting space.  
Regarding claim 3, Zwan discloses a speaker cover (second housing 34, Fig. 5) is arranged over the speaker hole of the temple.  
Regarding claim 5, Zwan discloses the microphone of the Bluetooth circuit module is a noise reduction microphone (microphone 63, Fig. 5).  This limitation does not specifically structurally limit the microphone apart from standard microphones as the structure performing the function of noise reduction may be a processor circuit, which is disclosed by Zwan.  Thus a microphone functionally related to a processor capable of noise reduction is structurally identical to a microphone that is not functionally related to a processor. 
Regarding claim 7, Zwan discloses the electricity storage unit of the power supply device is selected from the group consisting of a storage battery and a charging capacitor (battery 70, Fig. 5 & 9d).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,735996 to van der Zwan et al. (hereinafter Zwan) in view of CN 210982915 to Li (hereinafter Li) as applied to claim 1, and further in view of US PG Pub. 2019/0204617 to Yang et al. (hereinafter Yang)
Zwan discloses the claimed invention as cited above though does not explicitly disclose: a waterproof washer is mounted to an outer end of the first magnetic member of the temple.  
Yang discloses the speaker of the Bluetooth circuit module is a speaker with an acoustic chamber (speaker receiving hole 1172, Fig. 5).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an acoustic chamber as taught by Yang with the system as disclosed by Zwan.  The motivation would have been to “fully perform basic functions of receiving and transmitting sound information while not making a user feel reluctant to or uncomfortable with wearing it in daily life” [0005].



 

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination with other references, neither teaches nor suggests (1) the claimed waterproof ring (Claim 4) in combination with the limitations of the base claim (Claim 1) nor (2) the claimed hinge (Claim 8) in combination with the limitations of the base claim (Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872